— In a stockholders’ action, order denying appellants’ motion for leave to amend their answers to add an affirmative defense thereto, reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. It not appearing that the defense was palpably insufficient, its validity should not have been determined on a motion to serve an amended pleading. (Newman v. Goldberg, 250 App. Div. 431; Coron v. Lineks, 259 App. Div. 924; Gillette v. Allen, 269 App. Div. 441, 449.) Lewis, P. J., Carswell, Nolan, Sneed and Wenzel, JJ., concur.